PER CURIAM.
We affirm the summary judgment in favor of appellee, General Motors Acceptance Corporation, based upon the authority of Kraemer v. General Motors Acceptance Corporation, 556 So.2d 431 (Fla. 2d DCA 1989), jurisdiction accepted, 564 So.2d 487 (Fla.1990) and Raynor v. De La Nuez, 558 So.2d 141 (Fla. 3d DCA 1990). Likewise, as in Raynor, 558 So.2d at 141, because the question raised by appellant, James Robert Rooks, “affects the rights of the motoring public,” we certify our decision to the Florida Supreme Court as one involving great public importance.